Citation Nr: 1603755	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  13-31 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 60 percent for myocardial infarction (MI).

2.  Entitlement to a disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

N. Rippel, Counsel

INTRODUCTION

The Veteran had active service from July 1970 to July 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont wherein the RO denied TDIU, as well as increased ratings for PTSD and heart disease.  The Veteran continues to disagree with a February 2015 rating decision that denied a rating in excess of 50 percent for PTSD and awarded a 10 percent rating for MI effective March 1, 2015, as well as a June 2015 rating decision that granted a 60 percent rating for MI effective March 1, 2015.  

In December 2015, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge.  

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.

The issues of increased evaluations for MI and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is in receipt of service connection for MI, evaluated as 100 percent disabling from November 17, 2014, to March 1, 2015, and as 60 percent thereafter (formerly coronary artery disease evaluated at 10 percent from December 15, 2009, to November 17, 2014); PTSD, evaluated as 50 percent disabling; chloracne, evaluated as 30 percent disabling; diabetes mellitus, evaluated as 20 percent disabling; scar left forearm, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; and hearing loss, rated noncompensable.  His combined evaluation for compensation is 70 percent from November 25, 2009, 80 percent from December 15, 2009, 100 percent from November 17, 2014, and 90 percent from March 1, 2015.

2.  The Veteran is rendered unemployable as the result of service-connected disabilities.

CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  As the Board has determined that a TDIU is warranted, no further discussion of the VCAA is necessary as it pertains to this claim.

Analysis

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2015).  The Moore court cited the following language from Timmerman v. Weinberger, 510 F.2d 429 (8th Circuit 1975), in which United States Court of Appeals for the Eighth Circuit addressed unemployability in the Social Security disability context: 

The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Moore, 1 Vet. App. at 359 (citing Timmerman at 442).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

The Veteran filed his claim for TDIU in July 2012, claiming he became unable to work due to service-connected disabilities in March 2012.  That was the month he ended his long term job with the state of Vermont.  He reported that he had considerable time off due to illness before he ended his employment.  An April 2012 Social Security Administration Disability Determination and Transmittal reflects that the Veteran was deemed disabled by that agency based on complex regional pain syndrome.  

In this case, the Board finds that the criteria for a TDIU have been met.  As noted above, the Veteran is in receipt of service connection for MI (formerly coronary artery disease rated at 10 percent from December 15, 2009, to November 17, 2014), evaluated as 100 percent disabling from November 17, 2014, to March 1, 2015, and as 60 percent thereafter; PTSD, evaluated as 50 percent disabling; chloracne, evaluated as 30 percent disabling; diabetes mellitus, evaluated as 20 percent disabling; scar left forearm, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; and hearing loss, rated noncompensable.  His combined evaluation for compensation is 70 percent from November 25, 2009, 80 percent from December 15, 2009, 100 percent from November 17, 2014, and 90 percent from March 1, 2015.  He therefore meets the schedular criteria.

Furthermore, multiple service-connected disabilities combine to render him unable to secure or follow a substantially gainful occupation.  The Veteran's longstanding treating doctor of Evergreen Family Health, has asserted in multiple documents that the Veteran is unable to work due to combined disabilities, to include coronary artery disease, PTSD, memory impairment, chloracne, arm pain from a stab wound, and diabetes.  See June 2013, November 2013 and February 2014 statements.  Evergreen treatment records dated since the date of claim for TDIU through early 2015 reflect ongoing treatment for the Veteran's multiple service-connected disabilities.  

On VA mental health examination in February 2014, the Veteran was found to be emotionally disabled due to PTSD and an unspecified personality disorder.  The examiner noted that his physical limitations and chronic pain are also a reported source of disability.  It was noted that he had to leave the workplace because he was being harassed by management due to slowing down as a result of medical conditions, which caused him to be angry and depressed.  He also had unresolved emotional issues to include being assaulted in the Navy.  

On VA mental health examination in November 2014, the examiner assessed that if there were no diagnoses other than PTSD the Veteran would more likely than not be able to be employed, as he was for many years, with no more dysfunction than Unreliability and Reduced Productivity.  This would be due to his difficulty getting along with co-workers and others.  Much of the Veteran's present difficulty functioning in the work environment was considered to be caused by his physical limitations/discomfort.  The additional impairment/diagnosis of Unspecified Neurocognitive Disorder rendered the Veteran virtually unable to work.  The examiner also found that the Veteran continued to have difficulty in getting along with others, due in part to his PTSD and in part to a unspecified personality disorder.  She noted difficulty controlling anger/irrigation and acting out in detrimental ways.  

On VA heart examination in June 2015, the Veteran was noted to have a long history of coronary artery disease with CABG in 1999 and NSTEMI at University of Vermont Medical Center in November 2014.  Stress test was medically contraindicated by COPD and arthritis of both knees, as well as left ventricular ejection fraction of 50% or less.  The examiner was unable to distinguish what METS level is solely based on cardiac function without mere speculation.  The Veteran's ability to work was impacted by his dyspnea and fatigue with exertion due to heart disease.  

Recently, VA undertook to determine whether the Veteran was incompetent.  Multiple statements from his family have been submitted in support of his competency.  An August 2015 private neurological evaluation noted that the wife reported that her mentioning that the Veteran had memory problems had been misinterpreted.  The neurologist assessed that the Veteran did not have any significant dementia or cognitive issues to deny him competency.  He did recommend psychiatric clearance considering his longstanding therapeutic relationship with psychiatry.  

During his December 2015 hearing, the Veteran described his severe limitations due to the combination of his PTSD and heart disease that make it impossible for him to work.  He became upset discussing the severity of his heart disease and the fact that he has had three heart attacks and artery replacement.  He stated this is stressful and he has been led to believe that he does not have long to live.  He cannot walk more than 15 to 20 feet when his heart starts pounding very hard and he gets short of breath.  As to PTSD, he argues that all of the psychiatric symptoms he has are attributable to PTSD and the examinations that suggest otherwise are inaccurate.  He has grown increasingly isolated and has significant anxiety which prevents normal activity.

Having carefully considered the evidence of record, the Board has determined that a TDIU is warranted.  In reaching this conclusion, the Board has considered the VA examination reports containing opinions by indicating essentially that some employment may not be precluded based on each of the service-connected disabilities.  The Veteran and his wife, however, testified that any walking is difficult due to his exertional limitations imposed by his heart condition, and the interpersonal limitations created by his severe PTSD.  Notably, his treating doctor has asserted that the Veteran is unable to work due to the combined effects of multiple service-connected disabilities, to include prominently PTSD, heart disease and diabetes.  In sum, the Veteran's credible testimony in conjunction with his physician's opinion combine to counter the proposition that he is capable of substantial gainful employment. 

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because, at the very least, a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  As such, the Board finds that entitlement to a TDIU is warranted.

ORDER

TDIU is granted, subject to the laws governing the award of monetary benefits.


REMAND

At the hearing before the undersigned VLJ, the Veteran testified, in essence, that his service-connected heart disease had worsened since he was most recently examined by VA and that he in fact meets the criteria for a 100 percent rating for each of these disabilities.  Moreover, he asserted that his ongoing treatment through Evergreen Family Health dated since March 2015 supports this assertion.  He also testified that he receives ongoing treatment through that facility for PTSD.  Accordingly, the Board finds that updated treatment records from that facility should be obtained prior to Board review of these claims.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary release forms from the Veteran, obtain updated treatment records from Evergreen Family Health in Williston, Vermont.  

2.  Schedule the Veteran for examinations to ascertain the current severity of his PTSD and myocardial infarction.  

3.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claims of increased evaluations for MI and PTSD.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The issue should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


